182.	Mr. President, permit me first of all to express to the General Assembly our profound appreciation for the confidence it has placed in our country, Iraq, by electing you to the presidency of the current session. Iraq, as one of the founding Members of the United Nations, will take this honor as an added impetus, despite the persistent efforts by some Powers in the opposite direction, for the intensification of our efforts towards the achievement of the purposes of the United Nations and the implementation of its principles in such a way as to serve the rights and interests of peoples in freedom, sovereignty, independence and wellbeing.
183 . I should also like to pay a tribute to your predecessor, Mr. Rudiger von Wechmar, for the distinguished efforts he made in presiding over the General Assembly throughout a busy year.
184.	I am also pleased to welcome to our midst the States of Vanuatu and Belize, to which I extend, on behalf of the Government and people of Iraq, sincere congratulations on their independence and admission to membership in the United Nations. We wish to convey to the two States our best wishes for their progress and well being.
185.	On 7 June this year American-made military aircraft of the Zionist entity, after violating the airspace of two neighboring Arab States and hence violating their sovereignty and political independence, raided the nuclear installations situated near Baghdad. The raid caused many civilian casualties and much material damage. The authorities of the Zionist entity accepted full responsibility for the raid, which was carried out on the pretext of defending the security of that entity.
186.	The raid constitutes the gravest act of Israeli aggression to date, as it represents a dangerous qualitative turn in the violation of the international norms observed by the international community. If we desire to comprehend the real motives for this Zionist aggression, we must put it in its correct perspective.
187.	It is obvious today that the founders of the Zionist entity had contemplated from the very beginning of their occupation of Palestine the possession of nuclear weapons as a means of intimidating the Arab nation in order to fulfill their plans for Zionist expansion in Arab territories, to create a "Greater Israel" from the Nile to the Euphrates, to impose Zionist hegemony over the whole region and to prevent the rise and progress of the Arab nation along with other nations towards economic development and wellbeing.
188.	In fact, the Israeli nuclear Program goes back to 1949. The most important experiments conducted by the Weizmann Institute in the early 1950s concerned the development of techniques for extracting uranium from phosphates in the Negev as well as others relating to the production of heavy water.
189.	In 1952 the BenGurion Government established the Israeli Atomic Energy Commission within the framework of the Ministry of defense, with a separate budget and special laboratories, which confirms the military objectives of the Israeli nuclear Program from its inception. The existence of that Commission was kept secret until 1954. In 1966 the Commission was reorganized and placed under the direct control of the Prime Minister, who became its chairman.
190.	In 1953 a nuclear cooperation agreement concluded with France marked a turning point in the Israeli nuclear Program. The fact remains, however, that the United States was the first country to provide Israel with a nuclear reactor, under an agreement concluded in 1955, namely, the reactor at Nahal Sorek, south of Tel Aviv, with a capacity of 5 megawatts. This was in addition to providing Israel with a vast library of studies and reports on nuclear science, as well as 6 kilograms of enriched uranium 235, not to mention training 56 Israelis at United States nuclear establishments. Subsequently Israel obtained another United States reactor, with a capacity of 8 megawatts, which was installed at the Technion Institute.
191.	On page 68 of his book entitled Nuclear Arms in the Third World—U.S. Policy Dilemma, published in 1979 by the Brookings Institution, Washington, D.C., Ernest W. Lefever has pointed out that both France and the United States have contributed to Israel's nuclear development.
192.	In 1957 Israel took the decision to build the highly secret reactor at Dimona, in cooperation with France, and in 1958 a reactor with a capacity of 5 megawatts was built at Rishon LeZion in cooperation with the United States. Israeli cooperation in the nuclear field with the Federal Republic of Germany began at the end of the 1950s, through which Israel was provided with an accelerator enabling it to strengthen the department of experimental nuclear physics at the Weizmann Institute. However, Israeli cooperation with the Federal Republic of Germany assumed its official nature only in 1963.
19?. The Dimona facility remains without any supervision or control and is operated by the Israeli defense Ministry. The most striking fact about the Dimona reactor is that the truth about it was not disclosed until the United States Central Intelligence Agency [CIA] revealed in 1960 that the installation at Dimona, which the Americans were told by Israel was a textile factory, was in fact a nuclear reactor. Subsequently, Israel and France acknowledged this fact. The New York Times stated on 20 December 1960 that the Dimona reactor was particularly well suited for producing fissionable plutonium used in nuclear bombs. In 1969 a United States team reported that it could not guarantee that there was no weapons-related work at Dimona because it was not permitted to move about freely in the installation. Likewise, a United States Congressional inquiry into Israeli nuclear efforts complained of the lack of any detailed knowledge on the part of the United States of the purposes of research and experiments conducted at the Dimona research facility. In November 1976, 13 United States Senators on a nuclear fact finding tour of the Middle East were barred from the facility.
194.	Furthermore, in addition to the reactor, there are large-scale facilities for separating weapons grade plutonium from spent fuel at the Soreq research establishment at Dimona. In an article entitled "Israel's Nuclear Policy" by Lawrence Freedman, contained in the May/June 1975 edition of a periodical called Survival, published by the International Institute for Strategic Studies, it was stated that the natural uranium used in the Dimona reactor was obtained from France, Argentina and South Africa. It was also stated that Israel had become capable of producing increasing amounts of uranium from its expanding Utilizer industry and that it would soon pass the limits of self-sufficiency.
195.	It has been well known for some time that the Zionist entity has had a nuclear capability since the 1960s. The Arab Governments have been issuing warnings since 1965 that Israel had obtained the basic technology for manufacturing nuclear weapons and that it might have developed its capabilities for manufacturing such weapons. In 1969, the Buffalo Evening News published on 9 May a Reuters report which had appeared in the West German magazine Der Spiegel, stating that Israel had become the world's sixth nuclear power and possessed six Hiroshima type bombs of 20 kilotons. Lawrence Freedman, whose article I have already referred to, also stated that the President of the Zionist entity, Ephraim Katzir, told a group of scientists on 1 December 1974, "It has always been our intention to develop a nuclear capacity. We now have that capacity." In another article written by Anthony M. Coidesman entitled "How Much Is Too Much?", published in The Armed Forces Journal International in November 1977, it was stated that Moshe Dayan had said in March 1977, before becoming Foreign Minister, "we have to develop an option for ourselves, that is, an ability to produce nuclear weapons ... we should develop this in addition to and not instead of the conventional weapons we have". Cordesman, who served as Civilian Assistant to Deputy Secretary of Defense Robert Ellsworth and as Secretary of the Defense Intelligence Board, continues in his article:
"These remarks take on an added meaning given press reports of Israeli and South African cooperation in developing nuclear weapons, and that the weapon the South Africans were going to test was Israeli."
196.	It is worth mentioning that Israel pursued various illegitimate means of developing its nuclear capacity, including piracy and theft. At a conference on a "non nuclear future" held at Salzburg in May 1977, Paul Leventhal, a former staff nuclear weapons expert for a committee of the United States Senate, revealed that 200 tons of natural uranium, enough to build 24 nuclear weapons, which had been placed on a ship that had disappeared nine years before, had ended up in Israel. The uranium had been loaded on to a cargo ship named the Scheersburg A, which had sailed out of Antwerp bound for Genoa, where it never arrived. The cargo of the Scheersburg A was reported to be capable of keeping a Dimon atype reactor operating and producing plutonium for 20 years.
197.	Shortly after the Salzburg revelation, Norway's former chief prosecutor stated that the Israeli agent Dan Aerbel had admitted taking part in the operation to divert the uranium laden ship. Aerbel was seized in 1974 by the Norwegian authorities with four other members of Mossad, the Israeli secret service, for the killing of a Moroccan national who was mistaken for a Palestinian by the Israeli agents at the Norwegian town of Lillehammer. In the mid-1960s, the American Government discovered the disappearance of 200 pounds of highly enriched uranium, enough to make four atomic bombs, from the factory of the Nuclear Materials and Equipment Corporation at Apollo, Pennsylvania. The New York Times recalled on 27 January 1978 that the United States Department of Energy had made public two previously secret documents indicating that American intelligence agencies believed in 1976 that Israel might have obtained uranium in the mid-1960s from a Government-sponsored nuclear facility at the town of Apollo, Pennsylvania.
198.	On page 65 of his book Nuclear Arms in the Third World—U.S. Policy Dilemma, Lefever says that on 26 January 1978 the CIA released a memorandum dated 4 September 1974 entitled "Prospects for Further Proliferation of Nuclear Weapons", which disclosed in its conclusion that Israel had produced atomic weapons. The conclusion was based on the "... Israeli acquisition of large quantities of uranium, partly by clandestine means; the ambiguous nature of Israeli efforts in the field of uranium enrichment; and Israel's large investment in a costly missile system designed to accommodate nuclear warheads."
199.	Moreover, The New York Times of 16 March 1976 reported that the CIA estimated that Israel had 10 to 20 nuclear weapons available for use. A report in Time magazine of 12 April 1976, entitled "How Israel Got, the Bomb", stated that Israel possessed a nuclear arsenal of 13 atomic bombs, assembled, stored and ready to be dropped on enemy forces from especially equipped Kfir and Phantom fighters or Jericho missiles.
200.	On page 301 of the SIPRI Yearbook 1981 of the Stockholm International Peace Research Institute, it is stated that "Israel, which has been reported to possess several untested nuclear bombs, acquired its nuclear weapon capability due to a reactor supplied by France many years before the NonProliferation Treaty and not covered by international controls, as well as heavy water supplied by Norway."
201.	As regards a nuclear weapons delivery system, it is certain that the Zionist entity has not ignored this. In addition to what I have already mentioned, the International Institute for Strategic Studies indicates in its Strategic Survey 1974, in Table 6 on page 38, that Israel's nuclear weapons delivery system is represented by the French Mirage III and the American Skyhawk A4 and the Phantom F4. The same report refers to an Israeli Program for missile production relating to nuclear weapons. On page 39 it states that "in the 1960s the Marcel Dassault Aircraft Corporation in France developed the MD660 missile, reportedly both nuclear and conventional capable, of which some 24 were believed to be produced and some of these delivered to Israel. It is on this basis that Israel has reportedly developed the Jericho, a surface to surface missile capable of carrying a warhead of 1,000 1,500 lb over a 280 mile range: this missile is believed to be in production." That information has also been reaffirmed in the article on "Israel's Nuclear Policy", to which I have already referred. Lefever also states, on page 70 of his book, that: "The Jericho, which was developed in Israel with French cooperation, could reach Cairo, Alexandria, the Suez Canal, Damascus, and Amman from launching sites within the pre-1967 borders of the country . . . Several Israeli planes could deliver nuclear bombs to Baghdad."
202.	Although the Zionist aggression against the nuclear installations in Iraq falls within the framework of the Zionist acts of premeditated aggression against the Arab nations and the people of Palestine, it is qualitatively distinct from the inhuman practices employed by the Zionists since the beginning of their illegal colonization of Palestine and of occupied Arab territories. The Zionists usurped Palestine in response to the strategic interests of the Zionist movement and world colonialism, which are based on exploitation and dictating the destinies of other people and plundering their riches.
203.	Since the Balfour Declaration of 2 November 1917,7 Zionism has usurped Arab territories and possessions by force and terrorism. Since its establishment in Palestine in 1948, the Zionist entity has been embraced by those in colonial quarters who see it as their advance base of aggression for the purpose of wielding hegemony and influence in the Arab world. They have provided the Zionist entity with extensive political, economic, and military support. They have installed in it an arsenal of sophisticated weapons and encouraged it to launch repeated acts of aggression against the Arab nation, beginning in 1948 and followed by the tripartite aggression against Egypt in 1956, the war of 5 June 1967 and the present war against Lebanon and the Palestinian resistance movements. In all those acts of aggression the Zionist entity occupied more Arab territories and sought to impose surrender on the Arabs. World imperialism, especially American imperialism, has always been anxious to preserve its strategic alliance with that racial entity, a major alliance throughout the course of Israel's terroristic, aggressive and expansionist evolution.
204.	Although the Arab nation does not bear any responsibility for the persecution of the Jews, the great Powers made it pay the penalty for that persecution. They detached by force a part of Palestine, expandable according to the wishes of the Zionist entity, in order to establish there the "State of Israel". If the Zionist entity pretended to the world that it was peaceful and desired nothing but recognition by the Arabs and permission to live in peace and security within the borders of the land usurped from Palestine, that pretension was proved false after the 1967 aggression. It has become clear that the Zionist entity is, in its very nature and objectives, an aggressive and expansionist one, since it has occupied the whole of Palestine, Sinai in Egypt and the Golan Heights in Syria. Since that aggression that entity has imposed by force and blackmail a special theory of security that is most odd and contrary to all norms and traditions of international life. The Zionist entity continues to commit aggression against the Arab States on the pretext of assuring its security. It has expanded in Arab territories, building colonial settlements, and has committed the ugliest crimes against peaceful towns and villages, including the killing of women and children. The Zionist aggression against Iraq, which is not a neighbor of the Zionist entity, has been based on the theory that it has the right to strike and commit aggression everywhere in Arab territories on the pretext of protecting its own security. The Zionist entity has not been satisfied with that; it has gone to the length of committing the crime of murder against the Iraqi and other Arab scientists who have been assassinated in some European capitals during past years and this year.
205.	The Arab nation has no illusions about the nature and intentions of the Zionist entity. The slogan adopted by the Zionists* "From the Nile to the Euphrates", for the frontier of the State of Israel represents the real Zionist strategy. Israel's firm objective is aggression, expansion, and the imposition of its control by blackmail on the whole region to prevent its peoples from achieving liberation and progress. If there were ever any doubt as to that, Israel's aggressive and expansionist policies from the 1967 aggression to its aggression against Iraq and Lebanon have removed all doubts and exposed all these facts clearly.
206.	Zionism from the beginning envisaged the seizure of the whole territory of Palestine. In his writings in the yearbooks of the Zionist entity for 1952 and 1953, Ben Gurion emphasized that the Jewish State was established in a part of the land of Israel and that that part did not correspond with the historical borders which had been determined and fixed at the beginning of time.
207.	As for Menachem Begin, he said at the time of partition:
"The Jewish homeland, the area which covers both sides of the Jordan, is a complete historic and geographic entity. Dissection of the homeland is an unlawful act; agreement to dissection is also unlawful, and is not binding on the Jewish people. It is the duty of this generation to return to Jewish sovereignty these parts of the homeland which were torn off from it and given to foreign rule."8
It appears from this that Begin will not be satisfied by holding the West Bank and annexing it to the Zionist entity, but also intends to annex Jordan in the next step in the Zionist expansion plan. It is worthy of mention that Begin stated in the Knesset on 12 October 1955: "I deeply believe in launching a preventive war against the Arab States without further hesitation. "By doing so, we will achieve two targets: first, the annihilation of Arab power; and secondly, the expansion of our territory." Now that Begin has returned to power and has appointed Ariel Sharon as his Minister for defense, he will no doubt carry out more of this policy.
208.	There is no difference between the Likud and any other Zionist party regarding the Zionist ambitions in Arab territories. Moshe Dayan, for instance, said after the 1967 aggression:
"Our fathers had reached the frontiers which were recognized in the Partition Plan. Our generation reached the frontiers of 1949. Now the SixDay generation have managed to reach Suez, Jordan and the Golan Heights. This is not the end. After the present ceasefire lines there will be new ones. They will extend beyond Jordan perhaps to Lebanon and perhaps to central Syria as well."
That was quoted in The Times of London of 25 June 1969. Could there be a more blatant pronouncement of Zionist expansionist plans? Could any politician in any other country in the world issue such a statement, which represents the peak of insolence, and the world remain silent? What is worse is that Dayan is now considered a moderate Zionist compared with Begin and Sharon.
209.	The racism of the Zionist entity is evident in the Zionists' view of the Palestinians and their treatment of them in order to evict them from their homeland and establish a purely Jewish State. The Zionist historian, Michael BarZohar, wrote:
"BenGurion remained skeptical about any possibility of coexistence with the Arabs. The fewer there were living within the frontiers of the new Jewish State the better he would like it ... a major offensive against the Arabs would not only break up their attacks but would also greatly reduce the percentage of Arabs in the population of the new state. (While this might be called racialism, the whole Zionist movement actually was based on the principle of a purely Jewish community in Palestine . . . )".9
210.	The most revealing evidence regarding the Zionist racist outlook towards the the Palestinian people can be seen from the refusal of Zionist officials to use the word "Palestine". In 1969 Golda Meir contended that there was no such thing as the Palestinian people. It was further contended by her information media and her academic experts that this people belonged, in fact, to southern Syria. While Yitzhak Rabin referred to the Palestinians as the "so-called Palestinians", other Israeli leaders claimed that the Palestinians were, in fact, Jordanians, whose country ought to be Jordan. As for Menachem Begin, he describes Palestinians in occupied Arab territories and within the Zionist entity as the Arabs of "Eretz Israel", considering them the blacks of Israel, to be compared with the blacks in the United States of America. This is in addition the policy aimed at the complete annihilation of the Palestinian people, wherever they may be.
211.	This approach means, in fact, that the Arab nation has to submit to and be at the mercy of the aggressive and, expansionist aims by which the Zionist entity imposes its hegemony upon that nation and thwarts its goal to live in peace and enjoy freedom and progress.
212.	The Israeli theory of security is the most dangerous and aggressive in modern times. It is even more dangerous than fascism and nazism. Those who support the Zionist entity are openly standing for aggression and expansion and encouraging the worst and most dangerous theories, against the interests of mankind and its legitimate rights. If the Europeans thought they had the right to struggle against fascism and nazism by all the means at their command and at whatever cost and sacrifice, so do the Arab people have the right to struggle against zionism by all legitimate mea. and whatever the sacrifices might be. The Arab nation is struggling for freedom, sovereignty and progress and wishes to live in peace on its land and to establish sound and equal relations with other peoples of the world. The Arab nation is fully entitled to struggle for the attainment of these objectives and to define friend and foe on the basis of these sound principles, for the principles of freedom and justice are indivisible.
213.	World zionism and the Zionist entity, with the support of imperialism, are not the only forces which have sought to expand through aggression at the expense of the Arab nation. Iran and its successive Governments have sought the same objective throughout the centuries. The successive regimes of the Persian State have pursued a policy of expansion at the expense of the rights of Iraq and the Arab nation, particularly in the Arab Gulf region, for those regimes have always considered that region as a sphere of influence and domination. This policy has been expressed in various forms at different times according to the particular circumstances of the period.
214.	On several occasions and in various international forums Iraq has fully described to the international community how it welcomed the new regime in Iran in genuine good faith and the sincere efforts it exerted to establish fruitful relations with that regime. However, the course of events revealed deliberate action by the new Iranian regime aimed at breaking the existing relations between the two countries, thereby creating a dangerously critical situation which led to the start of an aggressive war on Iraq on 4 September 1980. It was later established that the new regime in Iran had been harboring such intentions since the first day of its accession to power. This has been revealed by a number of political leaders who until very recently carried weight in the Iranian political arena.
215.	In his statement to the French newspaper Le Matin on 3 August 1981, Mr. Massoud Radjawi, leader of the Mujahideen Khalq organization, pointed out that the senior religious leaders were responsible for the war against Iraq and stated that his organization possesses tape recorded evidence of the provocations carried out against Iraq. The former president of Iran, Mr. BaniSadr, also acknowledged this in an interview on 4 September 1981, published in the London based magazine AdDastour. In that interview he declared:
"I remember that during the first months of the revolution and the accession of Khomeini to power, President Saddam Hussein sent a special envoy to Iran to inform us of his readiness to cooperate with the new regime and to establish good-neighborly relations ... I conveyed to Khomeini what the Iraqi envoy had said to me, but Khomeini said that Saddam's initiative meant that he was weak and afraid of Iran and that he was looking for peace with Iran so that he could stay in power, and consequently we had to work for the downfall of Saddam Hussein's regime."
216.	The aggressive, expansionist course of the Iranian rulers has made them reject all peace initiatives to put an end to the war, whether they come from Iraq or from international organizations. The Iranian rulers persist in waging the war that they launched in the belief that it will enable them to achieve their expansionist goal at the expense of others.
217.	The Iranian regime has made a number of claims in which it purports to be an ally of the Arab revolution and to be in favor of the liberation of Palestine. Those claims are mere slogans, for how can the Iranian regime be an ally of the Arab revolution while it is waging a war of aggression, creating problems and interfering in the internal affairs of an Arab country which plays a prominent role in the process of Arab revolution? How can the Iranian regime be contributing to the liberation of Palestine while it has itself occupied Arab lands and islands for several years? How can this be the case when certain press reports confirm that despite the closing of the Israeli embassy in Tehran, the Israeli consulate in Isfahan is still open and is functioning normally? In fact, there is no evidence at all to show that the Iranian regime seriously intends to enter into an alliance or a serious relationship with the Arabs for the sake of Palestine.
218.	As a matter of fact, the similarities between the Zionist views and those of the Iranian regime are conspicuous. Both are based on religious and sectarian fanaticism; both pursue a policy of expansion at the expense of others and with extremely narrow horizons; and both are deeply entrenched in their racist philosophies and reactionary tendencies. It is no wonder, therefore, that the relations between Iran and. the Zionist entity remain unbroken.
219.	It has been considered that since the fifth day of air raids against Baghdad 27 September 1980 the Iranian air force was trying to cover the Israeli air force's strikes at Iraqi nuclear installations.
220.	The news media have recently revealed although we have known about it for some time the cooperation between Iran and Israel the field of armaments. The British newspaper The Sunday Times stated on 26 July 1981 that the affair of the Argentinian cargo plane that crashed near Yerevan, the capital of Soviet Armenia, on 18 July 1981 was kept secret because it was carrying military equipment from Israel to Iran as the result of a secret deal by which Israel undertook to supply Iran with 360 tons of arms, ammunition and spare parts at a cost of $28 million. The newspaper further mentioned that the Argentinian plane, a turboprop CL44, was hired from a commercial firm in Buenos Aires, that it was flying between Tel Aviv and Tehran via Larnaca, Cyprus, and that it crashed after having completed 3 out of the 10 flights agreed upon. Military supplies were delivered to Tehran on 12, 14 and 17 July. The newspaper also stated that this information was revealed to it by a certain Andreas Jenny, the Swiss partner of the British pilot, Stewart Allen McCafferty, who died when the plane crashed.
221.	The scandal of the military cooperation between Iran and Israel clearly reveals the difference between the claims of the Iranian regime and the reality of its unprincipled actions. It further shows that the United States of America strove to keep that cooperation secret, claiming no prior knowledge of it. But the American position became clear when Jody Powell, the press secretary far the former American President, acknowledged on the ABC television network on 20 August 1981 that Washington had had prior knowledge of the export of American arms and spare parts to Iran via Israel. The United States undoubtedly took an active part in that cooperation. It is worth mentioning in this connection that the former Iranian President, Mr. Bani-Sadr, in an interview given to the Paris-based magazine AlMustaqbal on 5 September 1981, declared that the son of Beheshti, former leader of the Islamic Republican Party in Iran who was close to Khomeini, took part in the arms deals between Iran and Israel. Hie Iraqi delegation has already had distributed a document containing details of this information [A/36/518]. The weapons, spare parts and ammunition which reached Iran from Israel were American-made. This collaboration, which is now beyond doubt, is in violation of American laws. Now, where are the United States claims that it desires a speedy end to the war and that it maintains neutrality? We very much suspect those claims at present.
222.	Despite all those facts, Iraq, which is fighting in self-defense to repel the Iranian aggression and to achieve its legitimate rights, remains ready to reach a just and honorable settlement of the conflict, one that would guarantee the pities their legitimate rights and create the conditions conducive to the establishment of just and balanced relations far removed from expansionist ambitions and acts of aggression.
223.	While the political and military considerations of the First World War played a basic and direct role in the issuance by the United Kingdom of the Balfour Declaration, it was the United States which played a decisive part in the creation of the Zionist entity, lending it material and moral support and encouraging it to pursue its aggression and expansionist policies, to continue k:. occupation of Arab lands, and to deny the rights of the Palestinian people by scattering them. The United States is the principal supplier of modern sophisticated arms to Tel Aviv, besides granting it financial assistance reaching astronomical figures. The total American financial assistance to Israel from 1948 to 1977 exceeded $25.6 billion. On that basis, and given that the United States population throughout that period was about 200 million, United States financial assistance to Israel comes to $6 millions daily for the period that is, over $10 a year for every man, woman and child in the United States. That represents a sum far exceeding any Federal Government assistance granted to any American State.
224.	It is equally noteworthy that in 1976 the United States Government proposed to offer Israel assistance totaling $2.3 billion, or one fourth of all financial assistance extended to the rest of the world. Furthermore, Mr. George Ball, former United States UnderSecretary of State, declared that the total assistance extended to Israel during the previous four years exceeded $11 billion. American financial assistance has exceeded $2 billion annually ever since the October war of 1973 he equivalent of $3,500 annually for every Israeli family of five members. Besides, the Uniter States Government has often canceled huge amounts or the credits extended to Israel.
225.	One of the basic facts that emerge from the record of American financial assistance to Israel is that the major part of that assistance is devoted to military purposes and that a large proportion of it is in the form of tax-free grants, quite apart from the opening up of the American market for the sale of Israeli bonds. Thus the American citizen has lost huge sums of money which could have been allocated for education, social services, health and welfare in the United States. Hence, the United States has become the principal contributor to the continuing existence of the usurping Zionist entity and its permanent aggression against the rights of the Arab nation.
226.	Indeed, successive United States Governments have not hesitated to declare their absolute commitment to supporting and protecting the Zionist entity, despite all violations and serious acts of aggression which that entity has committed. What is more serious is that the present American Administration and its President have declared, for the first time, that Zionist settlements in occupied Arab territories are not illegal, in addition to statements that Israel is an ally of the United States. Lately, the President of the United States agreed with the Prime Minister of the Zionist entity to establish a "strategic collaboration" between their respective countries. This means augmenting Israel's armaments and, consequently, definitely encouraging it to commit further acts of aggression against the Arab countries. Indeed, any increase in Israel's military strength means direct participation in what Israel has done and will do in the future and is, therefore, directed against the Arab countries from beginning to end.
227.	During the debate in the Security Council in June following the Israeli aggression against the Iraqi nuclear installations, this unholy alliance became evident. Although the Governments and the peoples of the international community as a whole, represented by IAEA, the nonaligned movement, the Organization of the Islamic Conference and the OAU, condemned this aggression and found it to be a dangerous act threatening international peace and security and violating all the norms which the international community had been able to agree upon concerning the use of atomic energy for peaceful purposes as provided for in the Treaty on the NonProliferation of Nuclear Weapons despite all that, the United States in a clear case of aggression, by threatening to use its veto power, prevented the Security Council from taking measures to impose sanctions on Israel in accordance with the Charter of the United Nations. That took place in spite of the fact that the Security Council had warned Israel on previous occasions that the provisions of Chapter VII of the Charter would be applied should it again resort to committing acts of aggression.
228.	In this connection it is fitting to note that successive American Administrations have often turned a blind eye to illegal Israeli actions to obtain uranium and even tried to conceal them, as, for example, in 1979. It is no secret that the means by which Israeli nuclear bombs could be delivered to their targets have been supplied by the United States, including the F15 and F16 aircraft used by the Zionist entity in its aggression against Iraq.
229.	Finally, I should like to refer to an article by Jack Anderson in the Washington Post of 30 September 1980, in which he stated that the American Defense Intelligence Agency had warned President Carter that the Israelis were undoubtedly planning to attack Iraqi nuclear installations. Another article by the same author in the Washington Post of 16 June 1981 recalled that an abortive raid against the Iraqi nuclear reactor had taken place at the time when the previous article had appeared. The author further said that in the light of Washington's claims that the Israeli raid had come as a complete surprise, it was relevant to mention the report which the Defense Intelligence Agency had submitted to the White House eight months earlier, which stated that it was wise to assume that Israel was considering action to prevent Iraq from acquiring nuclear capability and that the consequences of any such action should be taken into consideration. The report warned the White House that the problem before the United States was not the possibility of a nuclear confrontation between Iraq and Israel, but that of Israel using conventional weapons to attack the Iraqi reactor. Moreover, the Washington Post also said that it possessed a report indicating that at the time the Israelis were planning to attack the Iraqi installations they sought information from the Nuclear Regulatory Commission, with the help of the United States Government, concerning the damage which could be inflicted upon nuclear reactors by 2,000 pound bombs supplied by the United States. This took place in October 1980, when the Israeli cabinet had decided to attack the Iraqi nuclear reactor. The bombs used in the attack on the Iraqi nuclear installations were indeed of that type. From what has been mentioned here, the question now arises as to the truthfulness of Washington's claim that it was completely taken by surprise by the dastardly Israeli attack against Iraq.
230.	Israel is the only Member of the United Nations which enjoys absolute freedom to avoid its commitments under the Charter, thanks to the United States. The General Assembly should realize before it is too late that Israel's persistence in aggression against the rights of the Arab nation is the main cause of the weakening of the Organization and that the achievement of its objectives of safeguarding international peace and security and ensuring the rights of peoples to self-determination will be impeded as long as Israel is allowed to set the dangerous precedent of violating the Charter without being brought to account. Consequently, if the United Nations wishes to maintain its objectives, its principles and its future, to ensure international peace and security and to discourage other Member States from following in the footsteps of Israel, it has no choice but to take a more firm attitude towards the Zionist entity.
231.	In this respect, the United Nations need go no further than applying the principles and provisions of its Charter. It must oblige Israel to withdraw completely from all occupied Arab territories, including Jerusalem, to enable the Palestinian people to enjoy their inalienable rights, including the right to return to their homes, to self-determination and to the establishment of their independent State. As long as Israel rejects the United Nations resolutions in this respect, and as long as Begin declares Israel's determination to remain in the occupied Arab territories, the General Assembly ought to look into Israel's fulfillment of the conditions of its admission, which were set out at the time of the creation of the Zionist entity.
232.	Regarding the new and dangerous dimension of the Israeli aggression against the Iraqi nuclear installations, which is a warning that the Zionist entity will not hesitate to use the nuclear arms in its possession, it is necessary to expose Israeli nuclear armaments and to implement Security Council resolution 487 (1981), adopted on 18 June 1981 on the placing of Israeli nuclear activities under international safeguards, as required by the General Assembly in the past. The General Assembly should also oblige other Member States to desist from extending any economic, political, technical and military assistance to Israel, so that it cannot persist in its policy of aggression against the Arab nation and the Palestinian people and threaten international peace and security.
233.	The Arab nation will never condone what Israel has done and what it intends to do regarding the annexation of occupied Arab territories. The world ought to deal with the dangerous situation in the Arab region before it is too late. There is no doubt that the Arabs consider that the United States is primarily responsible for this dangerous situation.
